Doderidge, J. and Jones, J. e contra.
*The declaration *196de prixide una cum diversis charlis, concerning the plaintiff’s land, is well enough. For the charters carry with them the property of the box, whether it be sealed or locked, if they are in it. Also it is certain enough, for damages given for the detention until the note was given, do not interfere with the recovery of the charters. So the issue being tantamount to the general issue, when the jury find the general issue it is well enough, but Doderidge, J. agreed to a case put by Galthrop, thus: Issue is an a-vowry, whether there be a special custom, and the jury find a special verdict, if the court think that the defendant, &c. that he is guilty, and if the court, &c. which is bad. Et adjournatur, on the 4th point ut supra. Godb. 460, 373.